             IN THE UNITED STATES DISTRICT COURT
            FOR THE SOUTHERN DISTRICT OF ALABAMA
                      SOUTHERN DIVISION

MICHAEL COOPER,                        )
                                       )
      Plaintiff,                       )
                                       )
v.                                     )   CIVIL ACTION NO. 1:18-00239-N
                                       )
AUSTAL USA, LLC,                       )
                                       )
      Defendants.                      )

                                    ORDER

      This matter came before the undersigned on March 12, 2019 on the

following: Motion to Stay Dispositive Deadline (Doc. 46), filed March 4, 2019

and Plaintiff’s Motion to Amend Complaint (Doc. 44), filed February 27, 2019.

Present at the hearing were Henry Brewster, Esq., counsel for Plaintiff and

Kristin Taylor Parsons, Esq., counsel for Defendant. Temple Trueblood, Esq.,

counsel for Plaintiff participated telephonically.

      Plaintiff’s Motion to Amend Complaint (Doc. 44)

      Plaintiff has filed a motion to amend the complaint to include additional

claims based on a deposition taken in late February 2019. Defendant objects

to the motion. A briefing schedule has been previously entered (doc. 45 ) but

the parties request an extension of the deadlines to pursue a Magistrate Judge

led settlement conference.

      The request to extend the briefing schedule is granted. The deadline for
Defendant’s response is extended to March 28, 2019 and any reply by Plaintiff

should be filed by April 5, 2019.

      Motion to Stay Dispositive Deadline (Doc. 46)

      The parties jointly moved to extend the dispositive motions deadline on

the grounds, in sum, that a settlement conference has been scheduled before

Magistrate Judge Murray on March 21, 2019. Upon consideration, the motion

is GRANTED. The deadline for dispositive motions is hereby extended to

April 26, 2019.

      All remaining deadlines in the Rule 16 Scheduling order, including

pretrial and trial dates, are unaffected by this order and remain as previously

set. (See Doc. 25)

      Done this the 13th day of March 2019.



                              /s/ Katherine P. Nelson
                              UNITED STATES MAGISTRATE JUDGE
